PER CURIAM.
Appellant contends on appeal that his dual convictions for driving with a canceled, suspended, or revoked license causing serious bodily injury or death and leaving the scene of crash causing death violate double jeopardy. The denial of his motion to correct illegal sentence filed pursuant to Fla. R.Crim. P. 3.800(a) was proper. Black v. State, 52 So.3d 830, 831 (Fla. 4th DCA 2011) (citing Henry v. State, 920 So.2d 1204, 1205 (Fla. 4th DCA 2006)). We affirm the order of denial, but do so without prejudice to appellant filing a timely motion for post-conviction relief under Fla. R.Crim. P. 3.850 that raises this issue. See Abbate v. State, 82 So.3d 886, 888 (Fla. 4th DCA 2011).

Affirmed.

STEVENSON, TAYLOR and CONNER, JJ., concur.